UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ELVIN GENAO,

                                 Plaintiff,
                                                              19-CV-10629 (CM)
                     -against-
                                                              CIVIL JUDGMENT
 JUDGE MICHELLE SWEETING, Family
 Court,

                                 Defendant.

       Pursuant to the order issued November 18, 2019, dismissing the complaint without

prejudice,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed without

prejudice.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:      November 18, 2019
             New York, New York

                                                        COLLEEN McMAHON
                                                    Chief United States District Judge
